DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 04, 2022 has been entered. Claims 1-4 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (US 2016/0058394 A1) (hereinafter – Koyama).

Regarding claim 1, Koyama discloses A user terminal apparatus comprising (Abstract and entire document):
a hardware processor (Para. [0123], “The analysis unit 26 includes a signal processing circuit such as a digital signal processor (DSP), and analyzes various pieces of information detected by the detection unit 22 as signals to thereby calculate various types of parameters.”); and
a memory connected to the hardware processor, wherein the memory is configured to store a plurality of blood pressure change patterns, and the hardware processor is configured to (Para. [0018], “The storage unit 25A is constituted by a storage device including a flash memory or the like, and includes an operation information storage unit 251, a detection information storage unit 252, and a pattern storage unit 253.”): 
acquire blood pressure data including a plurality of blood pressure values output from a blood pressure sensor configured to measure a blood pressure of a user (Para. [0267], “The biological information detection unit A221 detects a pulse wave as biological information, but may be configured to further detect blood pressure, a blood sugar level, body temperature, the amount of perspiration, and the like.”);
select a blood pressure change pattern corresponding to the blood pressure data from the plurality of blood pressure change patterns (Para. [0175], “Here, the degree of correlation includes a peak intensity ratio of each of a pulse wave signal and an acceleration signal, an integrated value ratio during a predetermined period of time of each of the signals, the degree of matching of a waveform shape of the pulse wave signal, and the like. With such a configuration, it is possible to add and learn a normal pattern, a premonitory pattern, or a seizure pattern depending on a user.” System recognizes patterns based on stored patterns); and
transmit transmission data to an external device to reproduce the blood pressure data at the external device, the transmission data including identification information identifying the selected blood pressure change pattern and part of the blood pressure data (Para. [0275], “The communication unit A24 regularly transmits the biological information and the body motion information which are detected and acquired to the information processing device A3.” And para. [0176], “In this embodiment, a configuration has been adopted in which a user performs an input operation on the operation unit 21 to notify the detection device 2A of the occurrence of the seizure and the control unit 27A includes the signal determination unit 276,”).
Regarding claim 2, Koyama discloses The user terminal apparatus according to claim 1, wherein the hardware processor is configured to calculate a degree of matching between the blood pressure data and each of the plurality of blood pressure change patterns, perform no selection when a highest degree of matching is less than a threshold, and select a blood pressure change pattern exhibiting the highest degree of matching from the plurality of blood pressure change patterns when the highest degree of matching exceeds the threshold (Para. [0175], “For example, when the degree of correlation of the acquired pattern with respect to an existing pattern stored, which is at least one of a normal state (state where abnormality has not occurred), a premonitory state (state where a premonitory symptom has occurred), and an abnormal state (state where abnormality has occurred) has a predetermined value or less, the pattern updating unit 280 functions as a state determination condition addition unit, and may add the acquired pattern to the pattern storage unit 253 as a new pattern without overwriting the existing pattern.” And Para. [0175], “Here, the degree of correlation includes a peak intensity ratio of each of a pulse wave signal and an acceleration signal, an integrated value ratio during a predetermined period of time of each of the signals, the degree of matching of a waveform shape of the pulse wave signal, and the like. With such a configuration, it is possible to add and learn a normal pattern, a premonitory pattern, or a seizure pattern depending on a user.”).
Regarding claim 3, Koyama discloses The user terminal apparatus according to claim 1, wherein the hardware processor is further configured to generate a blood pressure change pattern based on the blood pressure data, and the plurality of blood pressure change patterns include the generated blood pressure change pattern (Para. [0147], “However, considering the accuracy of the state identification patterns, it is preferable that the state identification patterns stored in the pattern storage unit 253 are updated by an average pattern of each of the extracted state identification patterns.” And para. [0148], “For example, it is considered that the premonitory pattern stored in the pattern storage unit 253 is updated by an average pattern between a premonitory pattern newly extracted and a premonitory pattern extracted in the past.”).
Regarding claim 4, Koyama discloses A data transmission method comprising (Abstract and entire document):
obtaining blood pressure data including a plurality of blood pressure values output from a blood pressure sensor configured to measure a blood pressure of a user (Para. [0267], “The biological information detection unit A221 detects a pulse wave as biological information, but may be configured to further detect blood pressure, a blood sugar level, body temperature, the amount of perspiration, and the like.”);
selecting a blood pressure change pattern corresponding to the blood pressure data from a plurality of blood pressure change patterns (Para. [0175], “Here, the degree of correlation includes a peak intensity ratio of each of a pulse wave signal and an acceleration signal, an integrated value ratio during a predetermined period of time of each of the signals, the degree of matching of a waveform shape of the pulse wave signal, and the like. With such a configuration, it is possible to add and learn a normal pattern, a premonitory pattern, or a seizure pattern depending on a user.” System recognizes patterns based on stored patterns); and
transmitting transmission data to an external device to reproduce the blood pressure data at the external device, the transmission data including identification information identifying the selected blood pressure change pattern and part of the blood pressure data (Para. [0275], “The communication unit A24 regularly transmits the biological information and the body motion information which are detected and acquired to the information processing device A3.” And para. [0176], “In this embodiment, a configuration has been adopted in which a user performs an input operation on the operation unit 21 to notify the detection device 2A of the occurrence of the seizure and the control unit 27A includes the signal determination unit 276,”).
 
Response to Arguments
Applicant's arguments filed April 04, 2022 have been fully considered but they are not persuasive. 
With respect to the arguments regarding Koyama, the arguments are not persuasive. Claim 1 recites “comprising” in the preamble and further recites “including” in the ultimate limitation. While Koyama may disclose transmitting additional data, beyond “only part of the blood pressure data” as the remarks state, claim 1/claim 4 do not preclude this data transmission. 
With respect to arguments regarding the dependent claims, the arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791